827 F.2d 770
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry McKINNEY, Plaintiff-Appellant,v.Bill MALONE, Prison Official State Prison of SouthernMichigan, Jackson, Michigan, Defendant-Appellee.
No. 87-1217.
United States Court of Appeals, Sixth Circuit.
Aug. 31, 1987.

Before NATHANIEL R. JONES, WELLFORD and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff brought this civil rights action to redress an alleged unconstitutional reclassification while a prisoner at the State Prison of Southern Michigan.  Defendant moved for summary judgment.  The district court ultimately granted summary judgment for defendant and this appeal followed.  On appeal the parties have briefed the issues, plaintiff proceeding pro se.


3
Plaintiff is contending he was deprived of a liberty interest without due process of law.  He claims this deprivation was the result of a random, unauthorized act of the defendant.  He has neither pleaded nor proved the inadequacy of state remedies to redress this constitutional deprivation.  For the reasons articulated by the district court, we AFFIRM the dismissal of plaintiff's complaint.  Rule 9(b)(5), Rules of the Sixth Circuit.